Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the communication and claim amendment filed on
09/24/2021; claims 1, 11-12, 18, and 20 have been amended; and claims 1, 11, and 20 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
The objection to the claim 11 is withdrawn as the claim has been amended.
The rejections of claims 1-10 and 20 under 35 U.S.C. § 101 are withdrawn as the claims have been amended.
Applicants’ arguments in the instant Amendment, filed on 09/24/2021, with respect to amended limitations listed below.
 Applicants argue:  the combination of cited art fails to teaches the amended limitations “wherein the delegated DID is a global unique identifier (i) that is managed independently on any centralized authority (ii) that is operable to identify the second DID user to an identity system, and (iii) that is currently under control of the first DID user even though the delegated DID uniquely identities the second DID user” (Applicant Remarks/Arguments, pages 10-13).
       Applicants’ arguments with respect to the aforementioned amended limitations have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over James Kempf (“Kempf-268,” WO 2019/155268, published Aug. 15, 2019) in view of Latorre et al. (“Latorre,” US 2020/0211409, filed. 26, 2019).
Regarding claim 1, Kempf-268 teaches a computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system, the computing system comprising:
one or more processors (Kempf-268: par. 0008); and
one or more computer-readable hardware storage devices (Kempf-268: par. 0008) that store instructions that are structured such that are executed executable by the one or more processors to cause the computing system to:
(Kempf-268: pars. 0009-0010, recording into a blockchain database a smart delegation contract between the service and the tenant and service management system, where the smart delegation contract includes the identification of the service, an identification of the tenant);
determine if an event has occurred that has changed the legal relationship or the legal agreement between the first and second DID users (Kempf-268: par. 0079, .. at operation 337, the TSMS 113 determines whether access can be authorized based on the smart delegation contract. For example, the TSMS 113 may determine whether the smart delegation contract is still valid (i.e., it has not expired, it has not been invalidated, it has not been revoked, etc.);
if an event has occurred, automatically revoke the delegation of authority to use the delegated DID such that the first DID user is no longer able to use the delegated DID on behalf of the second DID user (Kempf-268: par. 0082, the smart delegation contract created between the requestor and the service is revoked or suspended. There are two situation in which a smart delegation contract can be suspended or revoked: 1) expiration of the validity time period (i.e. when the expiry time is reaches), or 2) through intervention of a revoke or suspend the service due to multiple reasons (e.g. lack or resources, failure of a changing transaction, etc.); and
if an event has not occurred, allow the first DID user to continue to use the delegated DID on behalf of the second DID user (Kempf-268:  par. 0079, when the smart delegation contract is determined to be still valid, the TSMS 113 grants access to the requestor based on the service offer defined in the smart delegation contract). 
Kempf-268 does not explicitly disclose wherein the delegated DID is a global unique identifier (i) that is managed independently on any centralized authority (ii) that is operable to identify the second DID user to an identity system, an(iii) that is currently under control of the first DID user even though the delegated DID uniquely identities the second DID user.
However, in an analogous art, Latorre teaches unified identification protocol in training and health, wherein the delegated DID is a global unique identifier (i) that is managed independently on any centralized authority (Latorre: par. 0026, a decentralized identifier (DID) is a new type of globally unique identifier. The specification for DIDs is being created by the World Wide Web Consortium (W3C) and is defined as “a new type of identifier for verifiable, ‘self-sovereign’ digital identity”. It is a scheme with several attributes that uniquely defines a person, object, or organization…DIDs are fully under the control of the DID subject, independent from any centralized registry, identity provider, or certificate authority. The emergence of blockchain technology provides the opportunity to implement fully decentralized identity management (DIDM). In DIDM, all identity owners share a common root of trust in the form of a globally distributed ledger. Each DID record is cryptographically secured by private keys under the identity owner's control. It is believed to be the missing link to redefine the security values of the Internet, as it can become the identity layer of the Internet)  (ii) that is operable to identify the second DID user to an identity system (Latorre: par. 0026, a decentralized identifier (DID) is a new type of globally unique identifier. The specification for DIDs is being created by the World Wide Web Consortium (W3C) and is defined as “a new type of identifier for verifiable, ‘self-sovereign’ digital identity”. It is a scheme with several attributes that uniquely defines a person, object, or organization…DIDs are fully under the control of the DID subject, independent from any centralized registry, identity provider, or certificate authority. The emergence of blockchain technology provides the opportunity to implement fully decentralized identity management (DIDM). In DIDM, all identity owners share a common root of trust in the form of a globally distributed ledger. Each DID record is cryptographically secured by private keys under the identity owner's control. It is believed to be the missing link to redefine the security values of the Internet, as it can become the identity layer of the Internet), and (iii) that is currently under control of the first DID user even though the delegated DID uniquely identities the second DID user (Latorre: par. 0026, a decentralized identifier (DID) is a new type of globally unique identifier. The specification for DIDs is being created by the World Wide Web Consortium (W3C) and is defined as “a new type of identifier for verifiable, ‘self-sovereign’ digital identity”. It is a scheme with several attributes that uniquely defines a person, object, or organization. … DIDs are fully under the control of the DID subject, independent from any centralized registry, identity provider, or certificate authority. The emergence of blockchain technology provides the opportunity to implement fully decentralized identity management (DIDM). In DIDM, all identity owners share a common root of trust in the form of a globally distributed ledger. Each DID record is cryptographically secured by private keys under the identity owner's control. It is believed to be the missing link to redefine the security values of the Internet, as it can become the identity layer of the Internet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Latorre with the method and system of Kempf-268, wherein the delegated DID is a global unique identifier to provide users with means for facilitating the identification of individuals, entities, processes and transactions carried out, in a unified manner in one or more territories to empower the individual and achieve the unification of identifiers and data in different systems, promote health training, as well as improve care for the individual and safety (Latorre: pars. 0044-0045). 
Regarding claim 11, claim 11 is directed to a method for event based transfer of decentralized identifies (DID) delegated authority, said method being implemented in a computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more DIDs for one or more users of the computing system, the method associated with the computing system claimed in claim 1; claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over James Kempf (“Kempf-268,” WO 2019/155268, published Aug. 15, 2019) in view of Latorre et al. (“Latorre,” US 2020/0211409, filed. 26, 2019), further in view of Ferenczi (“Ferenczi,” US 2021/0067340, filed Aug. 29, 2019).
Regarding claim 20, Kempf-268 teaches a computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system, the computing system comprising:
one or more processors (Kempf-268: par. 0008); and
one or more computer-readable hardware storage devices (Kempf-268: par. 0008)  that store instructions that are structured such that are executed executable by the one or more processors to cause the computing system to:
 receive an indication that a first DID user is attempting to use a delegated DID associated with a second DID user on behalf of the second DID user, the first DID user having previously been delegated authority to use the delegated DID by operation of one or more of a legal relationship or a legal agreement between the first and second DID users that provides the delegated authority (Kempf-268: pars. 0009-0010, recording into a blockchain database a smart delegation contract between the service and the tenant and service management system, where the smart delegation contract includes the identification of the service, an identification of the tenant);
determine that the first DID user (Kempf-268: par. 0079);
determine if an event has occurred that has changed the legal relationship or the legal agreement between the first and second DID users (Kempf-268: par. 0079, .. at operation 337, the TSMS 113 determines whether access can be authorized based on the smart delegation contract. For example, the TSMS 113 may determine whether the smart delegation contract is still valid (i.e., it has not expired, it has not been invalidated, it has not been revoked, etc.); 
if an event has occurred, (i) automatically revoke the delegation of authority to use the delegated DID such that the first DID user is no longer able to use the delegated DID on behalf of the second DID user (Kempf-268: par. 0082, the smart delegation contract created between the requestor and the service is revoked or suspended. There are two situation in which a smart delegation contract can be suspended or revoked: 1) expiration of the validity time period (i.e. when the expiry time is reaches), or 2) through intervention of a revoke or suspend the service due to multiple reasons (e.g. lack or resources, failure of a changing transaction, etc.); and
if an event has not occurred, allow the first DID user to continue to use the delegated DID on behalf of the second DID user (Kempf-268:  par. 0079, when the smart delegation contract is determined to be still valid, the TSMS 113 grants access to the requestor based on the service offer defined in the smart delegation contract). 
Kempf-268 does not explicitly disclose wherein the delegated DID is a global unique identifier (i) that is managed independently on any centralized authority (ii) that is operable to identify the second DID user to an identity system, an(iii) that is currently under control of the first DID user even though the delegated DID uniquely identities the second DID user.
However, in an analogous art, Latorre teaches unified identification protocol in training and health, wherein the delegated DID is a global unique identifier (i) that is (Latorre: par. 0026, a decentralized identifier (DID) is a new type of globally unique identifier. The specification for DIDs is being created by the World Wide Web Consortium (W3C) and is defined as “a new type of identifier for verifiable, ‘self-sovereign’ digital identity”. It is a scheme with several attributes that uniquely defines a person, object, or organization…  (ii) that is operable to identify the second DID user to an identity system (Latorre: par. 0026, a decentralized identifier (DID) is a new type of globally unique identifier. The specification for DIDs is being created by the World Wide Web Consortium (W3C) and is defined as “a new type of identifier for verifiable, ‘self-sovereign’ digital identity”. It is a scheme with several attributes that uniquely defines a person, object, or organization…DIDs are fully under the control of the DID subject, independent from any centralized registry, identity provider, or certificate authority. The emergence of blockchain technology provides the opportunity to implement fully decentralized identity management (DIDM). In DIDM, all identity owners share a common root of trust in the form of a globally distributed ledger. Each DID record is cryptographically secured by private keys under the identity owner's control. It is believed to be the missing link to redefine the security values of the Internet, as it can become the identity layer of the Internet), and (iii) that is currently under control of the first DID user even though the delegated DID uniquely identities the second DID user (Latorre: par. 0026, a decentralized identifier (DID) is a new type of globally unique identifier. The specification for DIDs is being created by the World Wide Web Consortium (W3C) and is defined as “a new type of identifier for verifiable, ‘self-sovereign’ digital identity”. It is a scheme with several attributes that uniquely defines a person, object, or organization. … DIDs are fully under the control of the DID subject, independent from any centralized registry, identity provider, or certificate authority. The emergence of blockchain technology provides the opportunity to implement fully decentralized identity management (DIDM). In DIDM, all identity owners share a common root of trust in the form of a globally distributed ledger. Each DID record is cryptographically secured by private keys under the identity owner's control. It is believed to be the missing link to redefine the security values of the Internet, as it can become the identity layer of the Internet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Latorre with the method and system of Kempf-268, wherein the delegated DID is a global unique identifier to provide users with means for facilitating the identification of individuals, entities, processes and transactions carried out, in a unified manner in one or more territories to empower the individual and achieve the unification of identifiers and data in different systems, promote health training, as well as improve care for the individual and safety (Latorre: pars. 0044-0045). 

However, in an analogous art, Ferenczi teaches decentralized data authentication, wherein the first DID user is associated with an identity hub, wherein the identity hub has multiple instances that store data, and wherein the identity hub is under control of the first DID user (Ferenczi: par. 0028,  The identity hub 109 can represent a service or collection of services hosted by one or more computing devices and utilized to securely store identity documentation for individual users and provide the identity documentation in response to authorized requests. For example, the identity hub 109 can include a credential manager 149 and a vault 153. Although the identity hub 109 is depicted as separate from the computing environment 103 for clarity, it is understood that the functions of the identity hub 109, including the vault manager 149 and the vault 153, could be implemented within the computing environment 103. Moreover, in some implementations, the identity hub 109, including the vault manager 149 and the vault 153, could be operated by the same entity or different entities, depending on the particular implementation; pars. 0014, 0022-0023); 
 determine that DID-related data belonging to the second user is stored in one or more instances of the identity hub (Ferenczi: par. 0028, The identity hub 109 can represent a service or collection of services hosted by one or more computing devices and utilized to securely store identity documentation for individual users and provide the identity documentation in response to authorized requests. For example, the identity hub 109 can include a credential manager 149 and a vault 153. Although the identity hub 109 is depicted as separate from the computing environment 103 for clarity, it is understood that the functions of the identity hub 109, including the vault manager 149 and the vault 153, could be implemented within the computing environment 103. Moreover, in some implementations, the identity hub 109, including the vault manager 149 and the vault 153, could be operated by the same entity or different entities, depending on the particular implementation; pars. 0014, 0022-0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ferenczi with the method and system of Kempf-286 and Latorre, wherein determine that the first DID user is associated with an identity hub, wherein the identity hub has multiple instances that store data, and wherein the identity hub is under control of the first DID user; determine that DID-related data belonging to the second user is stored in one or more instances of the identity hub to provide with user with means for ensuring that data is written reliably to the distributed ledger. The security service verifies that the operator of the hosted application which is the creator or originator of the file. The vault manager decrypts the encrypted challenge to recreate the original token or nonce provided by the security service (Ferenczi: abstract, pars. 0032, 0059).
Although Kempf-286, Latorre, and Ferenczi do not explicitly disclose (ii) issue a command that causes that DID-related data to be removed from the one or more instances of the identity hub such that the first DID user loses control over the DID-related data. 
(Kempf-268: par. 0082, the smart delegation contract created between the requestor and the service is revoked or suspended. There are two situation in which a smart delegation contract can be suspended or revoked: 1) expiration of the validity time period (i.e. when the expiry time is reaches), or 2) through intervention of a revoke or suspend the service due to multiple reasons (e.g. lack or resources, failure of a changing transaction, etc; Ferenczi: par. 0028,  The identity hub 109 can represent a service or collection of services hosted by one or more computing devices and utilized to securely store identity documentation for individual users and provide the identity documentation in response to authorized requests. For example, the identity hub 109 can include a credential manager 149 and a vault 153. Although the identity hub 109 is depicted as separate from the computing environment 103 for clarity, it is understood that the functions of the identity hub 109, including the vault manager 149 and the vault 153, could be implemented within the computing environment 103. Moreover, in some implementations, the identity hub 109, including the vault manager 149 and the vault 153, could be operated by the same entity or different entities, depending on the particular implementation; pars. 0014, 0022-0023).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over James Kempf (“Kempf-268,” WO 2019/155268, published Aug. 15, 2019) in view of Latorre et al. (“Latorre,” US 2020/0211409, filed. 26, 2019), further in view of James Kempf (“”Kempf-176.
Regarding claim 2, the combination of Kempf-286 and Latorre teaches the computing system according to claim 1. Kempf-268 further discloses wherein the executed computer-executable instructions further cause the computing system to: if an event has occurred as recited above but not explicitly disclose “cause the first DID user to return control of all DID-related data associated with the delegated DID to the second DID user.” 
However, in an analogous art, Kempf-176 teaches the method and apparatus for managing service access authorization using smart contracts, wherein the executed computer-executable instructions further cause the computing system to: if an event has occurred, cause the first DID user to return control of all DID-related data associated with the delegated DID to the second DID user (Kempf-176: par. 0063, … the service 110A marks its cache copy of the rights delegation as suspended or revoked depending on the action has been performed. The service 110A transmit the results of the operation to the service access authorization manager 112). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kempf-176 with the method and system of Kempf-286 and Latorre, wherein the legal relationship is that the first DID user is a parent or other legal guardian of the second DID user, the event being that the second DID user has reached adulthood or that that the legal guardianship has been terminated, the second DID user thus becoming legally independent from the first DID user to provide users with  means for managing service access authorization using smart contract in distributed data centers (Kempf-176, abstract, par. 0006).
Regarding claim 12.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over James Kempf (“Kempf-268,” WO 2019/155268, published Aug. 15, 2019) in view of Latorre et al. (“Latorre,” US 2020/0211409, filed. 26, 2019), further in view of Bernheim et al.  (“Bernheim,” US 6,611,807, published Aug. 26, 2003).
Regarding claim 3, the combination of Kempf-286 and Latorre teaches the computing system according to claim 1. Kempf-268 does not explicitly disclose wherein the legal relationship is that the first DID user is a parent or other legal guardian of the second DID user, the event being that the second DID user has reached adulthood or that that the legal guardianship has been terminated, the second DID user thus becoming legally independent from the first DID user. 
However, in an analogous art, Bernheim teaches economic security planning method and system, wherein the legal relationship is that the first DID user is a parent or other legal guardian of the second DID user, the event being that the second DID user has reached adulthood or that that the legal guardianship has been terminated, the second DID user thus becoming legally independent from the first DID user (Bernheim: Col. 8, lines 2635.. the surviving parent may need to purchase life insurance in order to endure the standard living of surviving children prior to reach adulthood). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bernheim with the method and system of Kempf-286 and Latorre, wherein the legal relationship is that the first DID user is a parent or other legal guardian of the second DID user, the event being that the second DID user has reached adulthood or that that the legal guardianship has been terminated, the second DID user thus becoming legally independent from the first DID user (Bernheim: Col. 2, lines 48-54).
Regarding claim 13, claim 13 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over James Kempf (“Kempf-268,” WO 2019/155268, published Aug. 15, 2019) in view of Latorre et al. (“Latorre,” US 2020/0211409, filed. 26, 2019), further in view of Colevas et al. (“Colevas,” US 2020/0334774, filed Apr. 17, 2019).
Regarding claim 4, the combination of Kempf-286 and Latorre teaches the computing system according to claim 1.  Kempf-268 does not explicitly disclose wherein the legal relationship is that the first DID user is married to the second DID user, the event being that the second DID user has divorced the first DID user. 
However, in an analogous art, Colevas discloses updating a document based on transaction analysis, wherein the legal relationship is that the first DID user is married to the second DID user, the event being that the second DID user has divorced the first DID user (Colevas:  par. 0116, the event may include a marriage, a divorce, a death...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Colevas with the method and system of Kempf-286 and Latorre, wherein the legal relationship is that the first DID user is married to the second DID user, the event being that the second DID user (Colevas: par. 0016).
Regarding claim 5, the combination of Kempf-286 and Latorre teaches the computing system according to claim 1.  Kempf-268 does not explicitly disclose wherein the legal relationship is that the first DID user is married to the second DID user, the event being that the second DID user has died. 
However, in an analogous art, Colevas discloses updating a document based on transaction analysis, wherein the legal relationship is that the first DID user is married to the second DID user, the event being that the second DID user has died (Colevas:  par. 0116, the event may include a marriage, a divorce, a death...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Colevas with the method and system of Kempf-286 and Latorre, wherein the legal relationship is that the first DID user is married to the second DID user, the event being that the second DID user has died to provide users with means for identifying entity information that is to be retrieved which reduces the volume of entity information to be processed by the processing platform and conserving resources of the processing platform (Colevas: par. 0016 Col. 2, lines 48-54).
Regarding claim 14
Regarding claim 15, claim 15 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over James Kempf (“Kempf-268,” WO 2019/155268, published Aug. 15, 2019) in view of Latorre et al. (“Latorre,” US 2020/0211409, filed. 26, 2019), further in view of Black et al. (“Black,” US 2009/0112670, published Apr. 30, 2009).
Regarding claim 6, the combination of Kempf-286 and Latorre teaches the computing system according to claim 1. Kempf-268 discloses wherein the legal agreement is an employment contract that states that the first DID user is an employee of the second DID user, the event being that the second DID user has terminated the employment of the first DID user. 
However, in an analogous art, Black discloses human resources method for employee termination procedures, wherein the legal agreement is an employment contract that states that the first DID user is an employee of the second DID user, the event being that the second DID user has terminated the employment of the first DID user (Black: par. 0085, the term "disciplinary termination" refers to an employee termination that is initiated by the employer and is based on the employee's poor performance.  For example, a planned disciplinary termination can include, but is not limited to, a termination that results from poor performance or other bad behavior of the employee).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Black with the method and system of Kempf-286 and Latorre, wherein the legal agreement is an (Black: par. 0008).
Regarding claim 16, claim 16 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over James Kempf  (“Kempf-268,” WO 2019/155268, published Aug. 15, 2019) in view of Latorre et al. (“Latorre,” US 2020/0211409, filed. 26, 2019), further in view of Joyce (“Joyce,” US 2008/0010095, published Jan. 10, 2008) 
Regarding claim 7, the combination of Kempf-286 and Latorre teaches the computing system according to claim 1.  Kempf-268 discloses the legal agreement but does not explicitly disclose “legal agreement is agreement that states that the first DID user is able to act on behalf of the second DID user, the event being that the second DID user has terminated the agreement.” 
However, in an analogous art, Joyce discloses longevity insurance, wherein the legal agreement is an agreement that states that the first DID user is able to act on behalf of the second DID user, the event being that the second DID user has terminated the agreement (Joyce, fig. 1A, pars. 0067, 0091, The income payments are fully guaranteed.  That is, as long as one of the named individuals survives, he or she will continue to receive payments.  However, in the case of annuity with a guaranteed number of payments, no such contingency is needed.  Further, it is contemplated that the payments can be transferred, assigned, or commuted based on a specific event, such as divorce or the death of contract owner 103 during the deferral phase).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Joyce with the method and system of Kempf-286 and Latorre, wherein the legal agreement is an agreement that states that the first DID user is able to act on behalf of the second DID user, the event being that the second DID user has terminated the agreement to provide users with means for providing for a fixed monthly income of normal periodic payments beginning after a deferral period selected at the time of purchase.  Addresses the risk of increased need for additional income due to an unexpected increase in expenses through an optional facility care benefit rider, thus providing periodic income at earlier date and, potentially, in an enhanced amount (Joyce: abstract, pars. 0022-0023).
Regarding claim 17, claim 17 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over James Kempf (“Kempf-268,” WO 2019/155268, published Aug. 15, 2019) in view of Latorre et al. (“Latorre,” US 2020/0211409, filed. 26, 2019), further in view of Antar et al. (“Antar,” US 2020/0218795, filed Jan. 4, 2019).
Regarding claim 8, the combination of Kempf-286 and Latorre teaches the computing system according to claim 1. Kempf-268 discloses the delegated DID has been revoked as recited above but does not explicitly disclose “wherein the executed computer-executable instructions further cause the computing system to: record an indicator in the 
However, in an analogous art, Antar teaches systems and methods for device and user authorization, wherein record an indicator in the distributed ledger that indicates that the first DID user's delegated authority to use the delegated DID has been revoked (Antar: par. 0093, record indicating that permission has been revoked to be stored and/or created on the distributed ledger.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Antar with the method and system of Kempf-286 and Latorre, wherein the executed computer-executable instructions further cause the computing system to: record an indicator in the distributed ledger that indicates that the first DID user's delegated authority to use the delegated DID has been revoked to provide users with means for granting, based on the request records, the first record, the second records, the user access to the function (Antar: abstract, par. 0002).
Regarding claim 18, claim 18 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over James Kempf (“Kempf-268” WO 2019/155268, published Aug. 15, 2019) in view of Latorre et al. (“Latorre,” US 2020/0211409, filed. 26, 2019), further in view of Pitney et al. (“Pitney. 
Regarding claim 9, the combination of Kempf-286 and Latorre teaches the computing system according to claim 1.  Kempf-268 does not explicitly disclose wherein determining if the event has occurred comprises: receiving input from the second DID user that informs that the event has occurred. 
However, in an analogous art, Pitney discloses communication information about product or service, wherein receiving input from the second entity that informs that the event has occurred (Pitney: par. 0048, This communication can include information that indicates that the first entity has terminated the agreement to engage in electronic communication with the second entity, electronic commerce with the second entity, or both.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pitney with the method and system of Kempf-286 and Latorre, wherein determining if the event has occurred comprises: receiving input from the second DID user that informs that the event has occurred to provide users with means for sending communication signals that include information related to identity of a first entity and invitation to establish continual communications between the account for the first entity provided by the social networking service provider and the account for a second entity i.e. marketer, provided by the social networking service provider concurrently, thus providing information about the product or the service to discrete potential customers effectively (Pitney: abstract, par. 0021).
Regarding claim 19.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over James Kempf (“Kempf-268,” WO 2019/155268, published Aug. 15, 2019) in view of Latorre et al. (“Latorre,” US 2020/0211409, filed. 26, 2019), further in view of Hunn et al. (“Hunn,” US 2017/0287090, published Oct. 5, 2017).
Regarding claim 10, the combination of Kempf-286 and Latorre teaches the computing system according to claim 1.  Kempf-268 further discloses wherein determining if the event has occurred as recited above but does not explicitly disclose automatically determining that the event has occurred based on the legal relationship. 
However, in an analogous art, Hunn discloses system and method for creating and executing data-driven legal contracts, wherein automatically determining that the event has occurred based on the legal relationship (Hunn: par. 0060, a data-driven contract may define a programmable clause that depends on an event that enables a contract to be validly terminated upon certain conditions being met). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hunn with the method and system of Kempf-286 and Latorre, wherein determining if the event has occurred comprises: automatically determining that the event has occurred based on the legal relationship to provide users with means for managing, organizing and integrating ability for contracts into business or business processes without a separate software system, potentially to greatly reduce costs, inefficiencies e.g. manual management of contracts and reconciliation on third party systems needed of contract managers, complexities, and operational risks.  The method enables maintaining caching services, queuing services, and backup services used in ensuring that data-driven contracts operating on the contract  (Hunn: abstract, pars. 0045, 0175 ).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Canh Le/
Examiner, Art Unit 2439

January 3rd, 2022 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439